FILED
                               UNITED STATES DISTRICT COURT                                     NOV 2 3 2010
                               FORTHE DISTRICT OF COLUMBIA                               Clerk, U.S. District & Bankruptcy
                                                                                        Courts for the District of Columbia
 Reginald Chandler,                             )
                                                )
                Petitioner,                     )
                                                )
        v.                                      )       Civil Action No.
                                                )                            10 2005
 Eric Holder,                                   )
                                                )
                 Respondent.                    )




                                    MEMORANDUM OPINION

        This matter is before the Court on its initial review of the Petition for a Writ of Habeas

 Corpus and the petitioner's application to proceed in forma pauperis. The Court will grant the

 application to proceed in forma pauperis and dismiss the case for lack of jurisdiction.

       The petitioner challenges his conviction and 188-month sentence imposed on September

8,2006, by the United States District Court for the Northern District of Florida. See Pet. at 2,5-6.

A challenge to a federal conviction or sentence must be presented to the sentencing court by

motion filed pursuant to 28 U.S.C. § 2255. See Taylor v. Us. Bd. of Parole, 194 F.2d 882,883

(D.C. Cir. 1952) (stating that a motion under § 2255 is the proper vehicle for challenging the

constitutionality of a statute under which a defendant is convicted); Ojo v. I.NS., 106 F.3d 680,

683 (5 th Cir. 1997) (explaining that the sentencing court is the only court with jurisdiction to hear

a defendant's complaint regarding errors that occurred before or during sentencing).

       Section 2255 provides specifically that:

        [a] prisoner in custody under sentence of a court established by Act of Congress
        claiming the right to be released upon the ground that the sentence was imposed in
        violation ofthe Constitution or laws of the United States ... or is otherwise
        subject to collateral attack, may move the court which imposed the sentence to
        vacate, set aside or correct. the sentence.

28 U.S.c. § 2255(a). Moreover,

        [a]n application for a writ of habeas corpus in behalf of a prisoner who is
        authorized to apply for relief by motion pursuant to [§ 2255J, shall not be
        entertained if it appears that the applicant has failed to apply for relief, by motion,
        to the court which sentenced him, or that such court has denied him relief, unless
        it also appears that the remedy by motion is inadequate or ineffective to test the
        legality of his detention.

28 U.S.c. § 2255(e). The petitioner has not shown that his available remedy is inadequate or

ineffective. This Court therefore lacks jurisdiction to entertain the petition. A separate order of

dismissal accompanies this Memorandum Opinion.




Date: November   Z-b   ,2010




                                                  2